Exhibit 10.2

First Amendment to Lease

This First Amendment to Lease (this “Amendment”), is made as of the 11th day of
November, 2014 by and between CHARLES PARK ONE, LLC, a Delaware limited
liability company, with a business address c/o Principal Real Estate Investors,
801 Grand Avenue, Des Moines, Iowa 50392-1370 (the “Landlord”) and PEGASYSTEMS,
INC., a Massachusetts corporation, with a business address of One Rogers Street,
Cambridge, Massachusetts 02142 (the “Tenant”).

WITNESSETH:

Reference is hereby made to the following facts:

A. Landlord and Tenant entered into that certain lease (as previously amended,
the “Existing Lease”), dated as of June 29, 2011, for certain premises (the
“Existing Premises”) comprised of 19,826 rentable square feet located on the
fifth (5th) floor of the building commonly known as One Charles Park (as more
particularly described in the Existing Lease, the “Building”) in Cambridge,
Massachusetts, all as more particularly described in the Existing Lease. All
capitalized words and phrases not otherwise defined herein shall have the
meanings ascribed to them in the Existing Lease. The Existing Lease, as modified
and amended by this Amendment, is referred to herein as the “Lease.”

B. Landlord and Tenant have agreed to add additional premises consisting of
21,791 rentable square feet to the premises demised under the Lease, and to
modify and amend the Existing Lease, all in the manner hereinafter set forth.

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, sufficiency and delivery of which are
hereby acknowledged, the parties agree that the Existing Lease is hereby amended
as follows:

1. Demise of First Amendment Expansion Premises. Landlord hereby demises and
leases to Tenant, and Tenant hereby hires and takes from Landlord, subject to
and in accordance with the terms and conditions of the Lease, additional
premises consisting of 21,791 rentable square feet located on the third
(3rd) floor of the Building (the “First Amendment Expansion Premises”), which
First Amendment Expansion Premises are depicted on the plan attached to this
Amendment as Exhibit A-1 and incorporated herein by this reference, for a term
commencing on September 1, 2015 (the “First Amendment Expansion Premises
Commencement Date”) and terminating on the Expiration Date, unless extended or
earlier terminated in accordance with the provisions of the Lease. The demise
and use of the First Amendment Expansion Premises shall be upon and subject to
all of the terms and conditions of the Existing Lease, except as expressly set
forth in this Amendment. Article 4 of the Existing Lease shall be inapplicable
and of no force or effect with respect the leasing of the First Amendment
Expansion Premises. From and after the First Amendment Expansion Premises
Commencement Date, each reference contained in the Lease to the “Premises” shall
be considered to be a reference to the Existing Premises and First Amendment
Expansion Premises, collectively.

2. Condition of the First Amendment Expansion Premises. Landlord shall deliver
and Tenant shall accept possession of the First Amendment Expansion Premises, in
vacant, broom-clean condition, with all trade fixtures, furniture and moveable
personal property removed, and in all other respects, in “as-is”, “where-is”
condition, without any obligation on the part of Landlord to construct any
alterations or improvements therein or in the Building or excepting only the
Landlord’s Expansion Premises Contribution (as hereinafter defined), to provide
any contributions or allowances in connection therewith, and without any
representation or warranty (express or implied) on the part of Landlord as to
the condition of the First Amendment Expansion Premises, except as expressly set
forth in this Amendment. Subject to the right of Tenant to dispute the accuracy
of Landlord’s statement by giving notice thereof not later than ten (10) days
after delivery of the following notice by Landlord (time being of the essence of
the delivery of said notice), Landlord shall be deemed to have tendered
possession of the First Amendment Expansion Premises to Tenant upon the giving
of notice by Landlord to Tenant stating that the First Amendment Expansion
Premises is vacant and in the condition required by this Amendment. Tenant shall
be responsible, at its sole cost and expense, for performing all alterations or
improvements to be performed in the First Amendment Expansion Premises, in
accordance with the terms and conditions of the Lease, including Article 5
thereof. Landlord represents that, to its actual knowledge (without inquiry), as
of the delivery thereof to Tenant, the First Amendment Expansion Premises shall
be in compliance with all applicable Requirements, including without limitation
all laws applicable to the Hazardous Materials. Landlord represents that as of
the delivery thereof to Tenant, all Building Systems serving the First Amendment
Expansion Premises shall be in good working order and condition.

3. Rent for First Amendment Expansion Premises. For and with respect to the
First Amendment Expansion Premises, (i) commencing on January 1, 2016 (the
“First Amendment Expansion Premises Rent Commencement Date”) and thereafter
throughout the Term, Tenant shall pay Fixed Rent, Tenant’s Tax Payment, and
Tenant’s Operating Payment, and (ii) commencing on the First Amendment Expansion
Premises Commencement Date and thereafter throughout the Term, for and



--------------------------------------------------------------------------------

with respect to the First Amendment Expansion Premises, Tenant shall pay all
other Additional Rent, including all electricity charges, charges for air
conditioning or heat, service charges, late charges, overtime charges, payable
pursuant to the Lease. All such amounts shall be payable in accordance with the
terms and provisions of the Existing Lease.

The Fixed Rent payable with respect to the First Amendment Expansion Premises
shall be as follows: (i) There shall be no Fixed Rent payable for and with
respect to the period of time through and including December 31, 2015; (ii) For
and with respect to the period of time commencing on January 1, 2016 through and
including December 31, 2016 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,154,923.00 per annum ($96,243.58 per month),
calculated at the rate of $53.00 per rentable square foot in the First Amendment
Expansion Premises; (iii) For and with respect to the period of time commencing
on January 1, 2017 through and including December 31, 2017 (both dates
inclusive), the Fixed Rent will be payable at the rate of $1,176,714.00 per
annum ($98,059.50 per month), calculated at the rate of $54.00 per rentable
square foot in the First Amendment Expansion Premises; (iv) For and with respect
to the period of time commencing on January 1, 2018 through and including
December 31, 2018 (both dates inclusive), the Fixed Rent will be payable at the
rate of $1,198,505.00 per annum ($99,875.41 per month), calculated at the rate
of $55.00 per rentable square foot in the First Amendment Expansion Premises;
(v) For and with respect to the period of time commencing on January 1, 2019
through and including December 31, 2019 (both dates inclusive), the Fixed Rent
will be payable at the rate of $1,220,296.00 per annum ($101,691.33 per month),
calculated at the rate of $56.00 per rentable square foot in the First Amendment
Expansion Premises; (vi) For and with respect to the period of time commencing
on January 1, 2020 through and including December 31, 2020 (both dates
inclusive), the Fixed Rent will be payable at the rate of $1,242,087.00 per
annum ($103,507.25 per month), calculated at the rate of $57.00 per rentable
square foot in the First Amendment Expansion Premises; (vii) For and with
respect to the period of time commencing on January 1, 2021 through and
including December 31, 2021 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,263,878.00 per annum ($105,323.16 per month),
calculated at the rate of $58.00 per rentable square foot in the First Amendment
Expansion Premises; (viii) For and with respect to the period of time commencing
on January 1, 2022 through and including December 31, 2022 (both dates
inclusive), the Fixed Rent will be payable at the rate of $1,285,669.00 per
annum ($107,139.08 per month), calculated at the rate of $59.00 per rentable
square foot in the First Amendment Expansion Premises; and (ix) For and with
respect to the period of time commencing on January 1, 2023 through and
including the Expiration Date (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,307,460.00 per annum ($108,955.00 per month),
calculated at the rate of $60.00 per rentable square foot in the First Amendment
Expansion Premises.

For purposes of determining the Tenant’s Tax Payment, and Tenant’s Operating
Payment payable by Tenant with respect to the First Amendment Expansion
Premises, (i) the Base Tax Year shall be the Tax Year commencing on July 1, 2015
and ending on June 30, 2016 (ii) the Base Expense Year shall be calendar year
2016; and (iii) Tenant’s Proportionate Share with respect to the First Amendment
Expansion Premises shall be 19.81%.

4. Landlord’s Expansion Premises Contribution. (a) Landlord shall provide to
Tenant a tenant improvement allowance (the “Landlord’s Expansion Premises
Contribution”) in an amount not to exceed $980,595.00, provided that (i) as of
the date on which Landlord is required to make payment thereof, the Lease is in
full force and effect; (ii) as of both the date of the respective Contribution
Request Notice (as hereinafter defined), and as of the respective date on which
Landlord is required to make payment thereof, no Event of Default then exists
(provided however if an Event of Default then exists but is subsequently cured
by Tenant within the applicable cure period then Landlord will be required to
make such payments after Tenant so cures the Event of Default); and (iii) Tenant
shall provide not less than thirty (30) days prior notice (each, a “Contribution
Request Notice”) of its request for payment of all or a portion of the
Landlord’s Expansion Premises Contribution. Tenant shall pay all costs of
constructing all Alterations in and to the First Amendment Expansion Premises to
the extent such costs exceed the Landlord’s expansion Premises Contribution. The
Landlord’s Expansion Premises Contribution shall be payable solely on account of
construction costs (i.e. “hard” and “soft” construction costs including
consultants fees, security systems and voice/data wiring). Landlord shall
exercise customary commercially reasonable efforts to cooperate with Tenant’s
efforts to obtain any municipal permits required for the construction of any
Alterations for the First Amendment Expansion Premises; provided, however, in no
event will Landlord be obligated to incur any expense, cost, liabilities, or
obligations in connection therewith. Notwithstanding the provisions of
Section 5.6 of the Lease, Tenant shall not be obligated to pay Landlord any
construction administration fee in connection with the initial improvements to
be made to the First Amendment Expansion Premises.

(b) Landlord shall make progress payments on account of Landlord’s Expansion
Premises Contribution to Tenant on a monthly basis, for the work performed
during the previous month. Each of Landlord’s progress payments shall be limited
to an amount equal to the aggregate amounts theretofore paid by Tenant (as
certified by a duly authorized officer of Tenant) to Tenant’s contractors,
subcontractors, material suppliers, and service providers which have not been
subject to previous disbursements from Landlord’s Expansion Premises
Contribution, multiplied by a fraction the numerator of which is the amount of
Landlord’s Expansion Premises Contribution, and the denominator of which is the
total contract price (or, if there is no specified or fixed contract price for
the Alterations, then Landlord’s reasonable estimate thereof) for the
performance of all of the Alterations shown on all plans and specifications
approved by Landlord, provided that in no event shall such fraction be greater
than one. Such progress payments shall be made within thirty (30) days next
following the delivery to Landlord of requisitions therefor. Each requisition



--------------------------------------------------------------------------------

shall be executed by a duly authorized officer of Tenant, and shall be
accompanied by (i) with the exception of the first requisition, copies of
partial waivers of lien from all contractors, subcontractors, material
suppliers, and service providers covering all work and materials which were the
subject of previous progress payments by Landlord and Tenant, (ii) a
certification from Tenant’s architect that the work for which the requisition is
being made has been performed in accordance with the plans and specifications
approved by Landlord, and (iii) such other documents and information as Landlord
or its mortgagee may reasonably request. Landlord shall disburse the final
requisition upon submission by Tenant to Landlord of Tenant’s requisition
therefor accompanied by all documentation required under the foregoing
provisions of this Section 4(b), together with (A) proof of the satisfactory
completion of all required inspections and issuance of any required approvals,
permits and sign-offs for the Alterations by Governmental Authorities having
jurisdiction thereover, (B) final “as-built” plans and specifications for the
Alterations as required pursuant to Section 5.1(c) of the Lease, and
(C) issuance of final lien waivers by all contractors, subcontractors, material
suppliers, and service providers covering all of the Alterations. The right to
receive Landlord’s Expansion Premises Contribution is for the exclusive benefit
of Tenant, and in no event shall such right be assigned to or be enforceable by
or for the benefit of any third party, including any contractor, subcontractor,
materialman, laborer, architect, engineer, attorney or other person or entity.

5. Reference Information. Effective as of the Extension Term Commencement Date,
Article 1 of Existing Lease is hereby amended as follows:

(i) by deleting the definition of “Premises,” “Agreed Area of the Premises”,
“Tenant’s Address for Notices” and replacing said definitions with the
following:

 

  PREMISES:    41,617 rentable square feet, comprised of (i) 19,826 rentable
square feet on the fifth (5th) floor of the Building, and (ii) 21,791 rentable
square feet on the third (3rd) floor of the Building. The floor plans depicting
the Premises are attached to this Lease as Exhibit A and Exhibit A-1,
respectively.   AGREED AREA OF THE PREMISES:    41,617 rentable square feet, as
mutually agreed upon by Landlord and Tenant.   TENANT’S ADDRESS FOR NOTICES:   

One Rogers Street

Cambridge, Massachusetts 02142

 

(ii) by inserting the following at the end of the definition of Fixed Rent:

“There shall be no Fixed Rent payable for and with respect to the period of time
through and including December 31, 2015 with respect to the First Amendment
Expansion Premises.

For and with respect to the period of time commencing on January 1, 2016 through
and including December 31, 2016 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,154,923.00 per annum ($96,243.58 per month),
calculated at the rate of $53.00 per rentable square foot in the First Amendment
Expansion Premises.

For and with respect to the period of time commencing on January 1, 2017 through
and including December 31, 2017 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,176,714.00 per annum ($98,059.50 per month),
calculated at the rate of $54.00 per rentable square foot in the First Amendment
Expansion Premises.

For and with respect to the period of time commencing on January 1, 2018 through
and including December 31, 2018 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,198,505.00 per annum ($99,875.41 per month),
calculated at the rate of $55.00 per rentable square foot in the First Amendment
Expansion Premises.

For and with respect to the period of time commencing on January 1, 2019 through
and including December 31, 2019 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,220,296.00 per annum ($101,691.33 per month),
calculated at the rate of $56.00 per rentable square foot in the First Amendment
Expansion Premises.

For and with respect to the period of time commencing on January 1, 2020 through
and including December 31, 2020 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,242,087.00 per annum ($103,507.25 per month),
calculated at the rate of $57.00 per rentable square foot in the First Amendment
Expansion Premises.



--------------------------------------------------------------------------------

For and with respect to the period of time commencing on January 1, 2021 through
and including December 31, 2021 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,263,878.00 per annum ($105,323.16 per month),
calculated at the rate of $58.00 per rentable square foot in the First Amendment
Expansion Premises.

For and with respect to the period of time commencing on January 1, 2022 through
and including December 31, 2022 (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,285,669.00 per annum ($107,139.08 per month),
calculated at the rate of $59.00 per rentable square foot in the First Amendment
Expansion Premises.

For and with respect to the period of time commencing on January 1, 2023 through
and including the Expiration Date (both dates inclusive), the Fixed Rent will be
payable at the rate of $1,307,460.00 per annum ($108,955.00 per month),
calculated at the rate of $60.00 per rentable square foot in the First Amendment
Expansion Premises.”

and

(iii) by inserting the following after the definitions of “Base Tax Year,” “Base
Expense Year,” “Tenant’s Proportionate Share,” and “Landlord’s Allowance,”
respectively.

 

BASE TAX YEAR FOR FIRST AMENDMENT EXPANSION

PREMISES:

   The Tax Year commencing on July 1, 2015 and ending on June 30, 2016.

BASE EXPENSE YEAR FOR FIRST AMENDMENT EXPANSION

PREMISES:

   Calendar year 2016. TENANT’S PROPORTIONATE SHARE FOR FIRST AMENDMENT
EXPANSION PREMISES:    19.81%.

LANDLORD’S ALLOWANCE FOR FIRST AMENDMENT EXPANSION

PREMISES:

   $980,595.00

6. Brokerage. Tenant warrants and represents to Landlord, and Landlord warrants
and represents to Tenant, that it has dealt with no broker or agent in
connection with this Amendment, other than Jones Lang LaSalle and T3 Advisors.
Each of Tenant and Landlord shall indemnify and hold harmless the other from and
against any and all loss, cost and expense (including commercially reasonable
attorneys’ fees) arising out of or resulting from any breach of said warranty
and representation by the indemnifying party, including any claims for a
brokerage commission, finder’s fee or similar compensation made by any person
other than Jones Lang LaSalle and T3 Advisors arising out of or in connection
with this Amendment. The Landlord shall be responsible for payment of all fees
payable to Jones Lang LaSalle and T3 Advisors in connection with this Amendment
pursuant to a separate agreement.

7. Miscellaneous. Tenant hereby represents and warrants to Landlord, as of the
date of this Amendment, as follows: (i) the execution and delivery of this
Amendment by Tenant has been duly authorized by all requisite corporate action;
(ii) neither the Existing Lease nor the interest of Tenant therein has been
assigned, sublet, encumbered or otherwise transferred; (iii) to the actual
knowledge of Tenant, there are no defenses or counterclaims to the enforcement
of the Existing Lease or the liabilities and obligations of Tenant thereunder;
(iv) to the actual knowledge of Tenant, Tenant is not entitled to any offset,
abatement or reduction of rent under the Existing Lease; (v) to the actual
knowledge of Tenant, neither Landlord or Tenant is in breach or default of any
its respective obligations under the Existing Lease; (vi) Landlord has performed
all work and constructed all improvements required pursuant to the Existing
Lease; (vii) excepting only Landlord’s Expansion Premises Contribution, Landlord
has provided all allowances and contributions required pursuant to the Lease;
and (viii) Landlord has made no representations or warranties, except as
expressly and specifically set in this Amendment. The submission of drafts of
this document for examination and negotiation does not constitute an offer, or a
reservation of or option for, the First Amendment Expansion Premises or any of
the other terms and conditions set forth in this Amendment, and this Amendment
shall not be binding upon Landlord or Tenant unless and until Landlord shall
have executed and delivered a fully executed copy of this Amendment to Tenant.
Except as expressly and specifically set forth in this Amendment, the Existing
Lease is hereby ratified and confirmed, and all of the terms, covenants,
agreements and provisions of the Existing Lease shall remain unaltered and
unmodified and in full force and effect throughout the balance of the term of
the Lease, as extended hereby. Except as expressly set forth herein, all of the
covenants, representations and warranties made by Tenant contained in the
Existing Lease are hereby remade, reaffirmed and ratified as of the date hereof.

(signatures on following page)



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the date first above-written.

 

LANDLORD:

CHARLES PARK ONE, LLC, a Delaware limited liability company

BY:      

PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company, its
authorized signatory

  By:         Name:       Its:     By:         Name:       Its:  

TENANT:

PEGASYSTEMS INC.

a Massachusetts corporation

By:         Name:       Its:    



--------------------------------------------------------------------------------

Exhibit A-1

Floor Plan of First Amendment Expansion Premises